Title: From James Madison to James Monroe, 6 February 1808
From: Madison, James
To: Monroe, James



Dear Sir
Washington Feby. 6. 1808

I recd. last night your favor of the 3. and lose no time in forwarding the papers which it requests.  I am sorry that they have been so long delayed; but in truth our hands have been so full in one way or other of late, that the transcripts which were to be taken for the office, could not be readily attended to.  I am not sure that there may not yet be some omissions, & must therefore ask the favor of you to return such of the papers as you may have copies or not wish copies of.  Should any particular paper wanted, not be now sent, be so good as to drop a hint, & it shall be immediately attended to.  I remain Dr. Sir very sincerely Yr. friend & Servt.

James Madison

